EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 1 of 10 PageID #: 186
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 2 of 10 PageID #: 187
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 3 of 10 PageID #: 188
EXHIBIT A




   Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 4 of 10 PageID #: 189
EXHIBIT A




   Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 5 of 10 PageID #: 190
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 6 of 10 PageID #: 191
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 7 of 10 PageID #: 192
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 8 of 10 PageID #: 193
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 9 of 10 PageID #: 194
EXHIBIT A




  Case 3:20-cv-00666 Document 26-1 Filed 10/26/20 Page 10 of 10 PageID #: 195
